 


115 HR 5401 IH: Child Care at Responsible Employers Act
U.S. House of Representatives
2018-03-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
115th CONGRESS2d Session 
H. R. 5401 
IN THE HOUSE OF REPRESENTATIVES 
 
March 22, 2018 
Mr. Krishnamoorthi (for himself, Ms. Lofgren, Ms. Norton, Mr. Johnson of Georgia, Mr. DeSaulnier, Ms. Moore, Mr. Heck, Ms. Velázquez, and Ms. Wilson of Florida) introduced the following bill; which was referred to the Committee on Oversight and Government Reform 
 
A BILL 
To amend title 41, United States Code, to require executive agencies to give priority to entities with on-site child care for employees in awarding certain contracts, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Child Care at Responsible Employers Act or the Child CARE Act. 2.Priority to entities with on-site child care for employees (a)Priority to entities with on-Site child care for employees (1)In generalChapter 63 of title 41, United States Code, is amended by adding at the end the following new section: 
 
6310.Priority to entities with on-site child care for employees 
(a)In generalIn awarding a contract for an amount exceeding $4,000,000, an executive agency shall give priority to any entity with on-site child care for the employees of the entity. (b)Relationship to other contracting preferencesIn awarding a contract described in subsection (a), an executive agency may not give priority to an offer from an entity described in such subsection over an offer from a small business concern (as defined in section 3 of the Small Business Act (15 U.S.C. 632)). 
(c)Executive agency definedIn this section, the term executive agency has the meaning given that term in section 102 of title 40.. (2)Clerical amendmentThe table of sections at the beginning of such chapter is amended by adding at the end the following new item: 
 
 
6310. Priority to entities with on-site child care for employees.. 
(b)ApplicabilityThe amendment made by subsection (a)(1) shall apply with respect to contracts awarded on or after December 31, 2019.   